GUARANTY OF LEASE
 
GUARANTY OF LEASE (this “Guaranty”) made as of December 23, 2013, by Holiday AL
Holdings LP, a Delaware limited partnership (“Guarantor”), to each of the
undersigned entities listed under the heading “Landlord” on the signature pages
hereto (individually and collectively, “Landlord”), each a Delaware limited
liability company (“Landlord”).
 
RECITALS
 
A.           Landlord has been requested by NCT Master Tenant I LLC (together
with its permitted successors and assigns, “Tenant”), to enter into a Master
Lease dated as of the date hereof (as amended from time to time, the “Lease”),
whereby Landlord would lease to Tenant, and Tenant would rent from Landlord,
certain premises at the locations set forth on Schedule 2 attached hereto, as
more particularly described in the Lease (the “Premises”).
 
B.            Guarantor is the indirect parent of Tenant, and will derive
substantial economic benefit from the execution and delivery of the Lease.
 
C.            Guarantor acknowledges that Landlord would not enter into the
Lease unless this Guaranty accompanied the execution and delivery of the Lease.
 
D.            Guarantor hereby acknowledges receipt of a copy of the Lease.
 
NOW, THEREFORE, in consideration of the execution and delivery of the Lease and
of other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Guarantor covenants and agrees as follows:
 
1.             DEFINITIONS. Defined terms used in this Guaranty and not
otherwise defined herein have the meanings assigned to them in the Lease.
 
2.             COVENANTS OF GUARANTOR.
 
(a)           Guarantor absolutely, unconditionally and irrevocably guarantees,
as a primary obligor and not merely as a surety: (i) the full and prompt payment
of all Base Rent and Additional Charges and all other rent, sums and charges of
every type and nature payable by Tenant under the Lease, whether due by
acceleration or otherwise, including costs and expenses of collection
(collectively, the “Monetary Obligations”), and (ii) the full, timely and
complete performance of all covenants, terms, conditions, obligations,
indemnities and agreements to be performed by Tenant under the Lease, including
any indemnities or other obligations of Tenant that survive the expiration or
earlier termination of the Lease (all of the obligations described in clauses
(i) and (ii), are collectively referred to herein as the “Obligations”). If
Tenant defaults under the Lease, Guarantor will, without notice or demand,
promptly pay and perform all of the outstanding Obligations, and pay to
Landlord, when and as due, all Monetary Obligations due and payable by Tenant
under the Lease, together with all damages, costs and expenses to which Landlord
is entitled pursuant to any or all of the Lease, this Guaranty and applicable
Legal Requirements; provided, however, that Landlord shall not commence any
litigation against
 

 

 

 

 
Guarantor with respect to such Obligations unless and until an Event of Default
has occurred and is continuing.
 
(b)           Guarantor agrees with Landlord that (i) any action, suit or
proceeding of any kind or nature whatsoever (an “Action”) commenced by Landlord
against Guarantor to collect Base Rent and Additional Charges and any other
rent, sums and charges due under the Lease for any month or months shall not
prejudice in any way Landlord’s rights to collect any such amounts due for any
subsequent month or months throughout the Lease Term in any subsequent Action,
(ii) Landlord may, at its option, without prior notice or demand, join Guarantor
in any Action against Tenant in connection with or based upon either or both of
the Lease and any of the Obligations, (iii) Landlord may seek and obtain
recovery against Guarantor in an Action against Tenant or in any independent
Action against Guarantor without Landlord first asserting, prosecuting, or
exhausting any remedy or claim against Tenant or against any security of Tenant
held by Landlord under the Lease, (iv) Landlord may (but shall not be required
to) exercise its rights against each of Guarantor and Tenant concurrently, and
(v) Guarantor will be conclusively bound by a judgment entered in any Action in
favor of Landlord against Tenant, as if Guarantor were a party to such Action,
irrespective of whether or not Guarantor is entered as a party or participates
in such Action.
 
(c)           The occurrence of any of the following events shall constitute an
Event of Default by Tenant under the Lease, and there shall be no cure period
therefor except as otherwise provided:
 
(i)            Guarantor fails to observe or perform any term, covenant, or
other obligation of Guarantor set forth in Section 9 and such failure is not
cured within ten (10) days after receipt of notice of such failure from
Landlord; provided, however, that any such failure shall not be deemed an Event
of Default if Guarantor commences to cure same within ten (10) days after
Guarantor receives notice thereof from Landlord, diligently prosecutes such cure
and, in any event, cures such failure within thirty (30) days after receipt of
notice of such failure from Landlord; and
 
(ii)           Guarantor’s failure to observe or comply with the provisions of
Section 10.
 
(d)           Guarantor agrees that, in the event of the rejection or
disaffirmance of the Lease by Tenant or Tenant’s trustee in bankruptcy, pursuant
to bankruptcy law or any other law affecting creditors’ rights, Guarantor will,
if Landlord so requests, assume all obligations and liabilities of Tenant under
the Lease, to the same extent as if Guarantor was a party to such document and
there had been no such rejection or disaffirmance; and Guarantor will confirm
such assumption, in writing, at the request of Landlord upon or after such
rejection or disaffirmance. Guarantor, upon such assumption, shall have all
rights of Tenant under the Lease to the fullest extent permitted by law.
 
(e)           If Landlord proposes to grant a mortgage on, or refinance any
mortgage encumbering the Premises or any portion thereof, Guarantor shall
cooperate in the process, and shall permit Landlord and the proposed mortgagee
to meet with Guarantor or, if applicable, officers of Guarantor and to discuss
Guarantor’s business and finances. On request of Landlord,
 

2

 

 

 
Guarantor agrees to provide any such prospective mortgagee the information to
which Landlord is entitled hereunder, provided that if any such information is
not publicly available, such nonpublic information shall be made available on a
confidential basis. Guarantor agrees to execute, acknowledge and deliver
documents reasonably requested by the prospective mortgagee (such as a consent
to the financing, without encumbering Guarantor’s or Tenant’s assets, a consent
to a collateral assignment of the Lease and of this Guaranty, estoppel
certificate, and a subordination, non-disturbance and attornment agreement), in
a form reasonably acceptable to Guarantor and customary for tenants and their
guarantors to sign in connection with mortgage loans to landlords, so long as
such documents are in form then customary among institutional lenders.
 
3.             GUARANTOR’S OBLIGATIONS UNCONDITIONAL.
 
(a)           This Guaranty is an absolute and unconditional guaranty of payment
and of performance, and not of collection, and shall be enforceable against
Guarantor without the necessity of the commencement by Landlord of any Action
against Tenant, and without the necessity of any notice of nonpayment,
nonperformance or nonobservance, or any notice of acceptance of this Guaranty,
or of any other notice or demand to which Guarantor might otherwise be entitled,
all of which Guarantor hereby expressly waives in advance, other than as
expressly required under the Lease. The obligations of Guarantor hereunder are
independent of, and to the extent expressly set forth in this Guaranty may
exceed, the obligations of Tenant.
 
(b)           This Guaranty shall apply notwithstanding any extension or renewal
of the Lease, or any holdover following the expiration or termination of the
Lease Term or any renewal or extension of the Lease Term.
 
(c)           This Guaranty is a continuing guarantee and will remain in full
force and effect notwithstanding, and, except as set forth in Section 2(c), the
liability of Guarantor hereunder shall be absolute and unconditional
irrespective of any or all of the following: (i) any renewals, extensions,
modifications, alterations or amendments of the Lease (regardless of whether
Guarantor consented to or had notice of same); (ii) any releases or discharges
of Tenant other than the full release and complete discharge of all of the
Obligations; (iii) Landlord’s failure or delay to assert any claim or demand or
to enforce any of its rights against Tenant; (iv) any extension of time that may
be granted by Landlord to Tenant; (v) any assignment or transfer of all of any
part of Tenant’s interest under the Lease (whether by Tenant, by operation of
law, or otherwise); (vi) any subletting, concession, franchising, licensing or
permitting of the Premises or any portion thereof; (vii) any changed or
different use of the Premises (or any portion thereof); (viii) any other
dealings or matters occurring between Landlord and Tenant; (ix) the taking by
Landlord of any additional guarantees, or the receipt by Landlord of any
collateral, from Tenant or any other persons or entities; (x) the release by
Landlord of any other guarantor; (xi) Landlord’s release of any security
provided under the Lease; (xii) Landlord’s failure to perfect any landlord’s
lien or other lien or security interest available under applicable Legal
Requirements; (xiii) any assumption by any person of any or all of Tenant’s
obligations under the Lease, or Tenant’s assignment of any or all of its rights
and interests under the Lease, (xiv) the power or authority or lack thereof of
Tenant to execute, acknowledge or deliver the Lease; (xv) the existence,
non-existence or lapse at any time of Tenant as a legal entity or the existence,
non-existence or termination of any corporate, ownership, business or other
relationship between
 

3

 

 

 
Tenant and Guarantor; (xvi) any sale or assignment by Landlord of either or both
of this Guaranty and the Lease (including, but not limited to, any direct or
collateral assignment by Landlord to any mortgagee) in accordance with the terms
of the Lease; (xvii) the solvency or lack of solvency of Tenant at any time or
from time to time; or (xviii) any other cause, whether similar or dissimilar to
any of the foregoing, that might constitute a legal or equitable discharge of
Guarantor (whether or not Guarantor shall have knowledge or notice thereof)
other than payment and performance in full of the Obligations. Without in any
way limiting the generality of the foregoing, Guarantor specifically agrees that
(A) if Tenant’s obligations under the Lease are modified or amended with the
express written consent of Landlord, this Guaranty shall extend to such
obligations as so amended or modified without notice to, consideration to, or
the consent of, Guarantor, and (B) this Guaranty shall be applicable to any
obligations of Tenant arising in connection with a termination of the Lease,
whether voluntary or otherwise. Guarantor hereby consents, prospectively, to
Landlord’s taking or entering into any or all of the foregoing actions or
omissions. For purposes of this Guaranty and the obligations and liabilities of
Guarantor hereunder, “Tenant” shall be deemed to include any and all successors
and assignees of the tenant under the Lease, as fully as if any of the same were
the named Tenant under the Lease.
 
(d)           Guarantor hereby expressly agrees that the validity of this
Guaranty and the obligations of Guarantor hereunder shall in no way be
terminated, affected, diminished or impaired by reason of the assertion or the
failure to assert by Landlord against Tenant, of any of the rights or remedies
reserved to Landlord pursuant to the provisions of the Lease or by relief of
Tenant from any of Tenant’s obligations under the Lease or otherwise by (i) the
release or discharge of Tenant in any state or federal creditors’ proceedings,
receivership, bankruptcy or other proceeding; (ii) the impairment, limitation or
modification of the liability of Tenant or the estate of Tenant in bankruptcy,
or of any remedy for the enforcement of Tenant’s liability under the Lease,
resulting from the operation of any present or future provision of the United
States Bankruptcy Code (11 U.S.C. § 101 et seq., as amended), or from other
statute, or from the order of any court; or (iii) the rejection, disaffirmance
or other termination of the Lease in any such proceeding. This Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
the payment of any amount due under the Lease or this Guaranty is rescinded or
must otherwise be returned by Landlord for any reason, including, without
limitation, the insolvency, bankruptcy, liquidation or reorganization of Tenant,
Guarantor or otherwise, all as though such payment had not been made, and, in
such event, Guarantor shall pay to Landlord an amount equal to any such payment
that has been rescinded or returned.
 
4.             WAIVERS OF GUARANTOR.
 
(a)           Without limitation of the foregoing, Guarantor waives (i) notice
of acceptance of this Guaranty, protest, demand and dishonor, presentment, and
demands of any kind now or hereafter provided for by any statute or rule of law,
(ii) notice of any actions taken by Landlord or Tenant under the Lease or any
other agreement or instrument relating thereto, (iii) notice of any and all
defaults by Tenant in the payment of Base Rent and Additional Charges or other
rent, charges or amounts, or of any other defaults by Tenant under the Lease,
(iv) all other notices, demands and protests, and all other formalities of every
kind in connection with the enforcement of the Obligations, omission of or delay
in which, but for the provisions of this Section 4, might constitute grounds for
relieving Guarantor of its obligations hereunder, and (v)
 

4

 

 

 
any requirement that Landlord protect, secure, perfect, insure or proceed
against any security interest or lien, or any property subject thereto, or
exhaust any right or take any action against Tenant or any other person or
entity (including any additional guarantor or Guarantor) or against any
collateral.
 
(b)           GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY PERSON OR ENTITY WITH RESPECT TO ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH: THIS GUARANTY; THE
LEASE; ANY LIABILITY OR OBLIGATION OF TENANT IN ANY MANNER RELATED TO THE
PREMISES OR ANY PORTION THEREOF; ANY CLAIM OF INJURY OR DAMAGE IN ANY WAY
RELATED TO THE LEASE AND/OR THE PREMISES (OR ANY PORTION THEREOF); ANY ACT OR
OMISSION OF TENANT, ITS AGENTS OR EMPLOYEES; OR ANY ASPECT OF THE USE OR
OCCUPANCY OF, OR THE CONDUCT OF BUSINESS IN, ON OR FROM THE PREMISES (OR ANY
PORTION THEREOF). GUARANTOR SHALL NOT IMPOSE ANY COUNTERCLAIM OR COUNTERCLAIMS
OR CLAIMS FOR SET­OFF, RECOUPMENT OR DEDUCTION OF RENT IN ANY ACTION BROUGHT BY
LANDLORD AGAINST GUARANTOR UNDER THIS GUARANTY, EXCEPT TO THE EXTENT PERMITTED
BY THE LEASE. GUARANTOR SHALL NOT BE ENTITLED TO MAKE, AND HEREBY WAIVES, ANY
AND ALL DEFENSES AGAINST ANY CLAIM ASSERTED BY LANDLORD OR IN ANY SUIT OR ACTION
INSTITUTED BY LANDLORD TO ENFORCE THIS GUARANTY OR THE LEASE EXCEPT THE
PERFORMANCE OF THE OBLIGATIONS. IN ADDITION, GUARANTOR HEREBY WAIVES, BOTH WITH
RESPECT TO THE LEASE AND WITH RESPECT TO THIS GUARANTY, ANY AND ALL RIGHTS WHICH
ARE WAIVED BY TENANT UNDER THE LEASE, IN THE SAME MANNER AS IF ALL SUCH WAIVERS
WERE FULLY RESTATED HEREIN. THE LIABILITY OF GUARANTOR UNDER THIS GUARANTY IS
PRIMARY AND UNCONDITIONAL.
 
(c)           Guarantor expressly waives any and all rights to defenses arising
by reason of (i) any “one-action” or “anti-deficiency” law or any other law that
may prevent Landlord from bringing any action, including a claim for deficiency,
against Guarantor before or after Landlord’s commencement or completion of any
action against Tenant; (ii) ANY ELECTION OF REMEDIES BY LANDLORD (INCLUDING,
WITHOUT LIMITATION, ANY TERMINATION OF THE LEASE) THAT DESTROYS OR OTHERWISE
ADVERSELY AFFECTS GUARANTOR’S SUBROGATION RIGHTS OR GUARANTOR’S RIGHTS TO
PROCEED AGAINST TENANT FOR REIMBURSEMENT; (iii) any disability, insolvency,
bankruptcy, lack of authority or power, death, insanity, minority, dissolution,
or other defense of Tenant, of any other guarantor (or any other Guarantor), or
of any other person or entity, or by reason of the cessation of Tenant’s
liability from any cause whatsoever, other than full and final payment in legal
tender and performance of the Obligations; (iv) any right to claim discharge of
any or all of the Obligations on the basis of unjustified impairment of any
collateral for the Obligations; (v) any change in the relationship between
Guarantor and Tenant or any termination of such relationship; (vi) any
irregularity, defect or unauthorized action by any or all of Landlord, Tenant,
any other guarantor (or Guarantor) or surety, or any of their respective
officers, directors or other agents in executing and delivering any instrument
or agreements relating to the Obligations or in carrying out or attempting to
carry out the terms of any such agreements; (vii)
 

5

 

 

 
any assignment, endorsement or transfer, in whole or in part, of the
Obligations, whether made with or without notice to or consent of Guarantor;
(viii) if the recovery from Tenant or any other Person (including without
limitation any other guarantor) becomes barred by any statute of limitations or
is otherwise prevented; (ix) the benefits of any and all statutes, laws, rules
or regulations applicable in the State of Texas which may require the prior or
concurrent joinder of any other party to any action on this Guaranty; (x) any
release or other reduction of the Obligations arising as a result of the
expansion, release, substitution, deletion, addition, or replacement (whether or
not in accordance with the terms of the Lease) of the Premises or any portion
thereof; or (xi) any neglect, delay, omission, failure or refusal of Landlord to
take or prosecute any action for the collection or enforcement of any of the
Obligations or to foreclose or take or prosecute any action in connection with
any lien or right of security (including perfection thereof) existing or to
exist in connection with, or as security for, any of the Obligations, it being
the intention hereof that Guarantor shall remain liable as a principal on the
Obligations notwithstanding any act, omission or event that might, but for the
provisions hereof, otherwise operate as a legal or equitable discharge of
Guarantor. Guarantor hereby waives all defenses of a surety to which it may be
entitled by statute or otherwise.
 
5.             SUBORDINATION; SUBROGATION.
 
(a)           Guarantor subordinates to the Obligations (i) any present and
future debts and obligations of Tenant to Guarantor (the “Indebtedness”),
including: (A) fees, reimbursement of expenses and other payments pursuant to
any independent contractor arrangement; (B) principal and interest pursuant to
any Indebtedness; (C) distributions payable to any partners, members or
shareholders of Guarantor or Affiliates of Guarantor, solely to the extent such
distributions are payable by using distributions received from Tenant; (D) lease
payments pursuant to any leasing arrangement; (E) any management fees; and (F)
all rights, liens and security interests of Guarantor, whether now or hereafter
arising, in any assets of the Tenant, and (ii) any liens or security interests
securing payment of the Indebtedness. Notwithstanding the foregoing, payments of
Indebtedness may be made (I) at any time provided no Event of Default is
continuing and (II) during the continuance of an Event of Default, to the extent
permitted pursuant to the Lease. Guarantor shall have no right to possession of
any assets of Tenant or to foreclose upon any such asset, whether by judicial
action or otherwise, unless and until the Obligations have been paid and
performed in full. Guarantor agrees that Landlord shall be subrogated to
Guarantor with respect to Guarantor’s claims against Tenant and Guarantor’s
rights, liens and security interest, if any, in any of Tenant’s assets and
proceeds thereof until all of the Obligations have been paid and performed in
full.
 
 
(b)           After the occurrence and during the continuance of an Event of
Default and until such Event of Default is cured or during the continuance of
any bankruptcy or insolvency proceeding by or against Tenant and until such
proceeding is dismissed, Guarantor shall not: (i) make any distributions or
other payments to any partners, parent entities, or Affiliates of Guarantor
(other than to Tenant), solely to the extent such distributions are payable by
using distributions received from Tenant; or (ii) ask for, sue for, demand, take
or receive any payment, by setoff or in any other manner, including the receipt
of a negotiable instrument, for all or any part of the Indebtedness owed by
Tenant, or any successor or assign of Tenant, including a receiver, trustee or
debtor in possession (the term “Tenant” shall include any such successor or
assign of Tenant) until the Obligations have been paid in full; however, if
Guarantor
 

6

 

 

 
receives such a payment, Guarantor shall immediately deliver the payment to
Landlord for credit against the then outstanding and matured balance of the
Obligations. Notwithstanding anything in this Section 5 to the contrary, after
an Event of Default has occurred and is outstanding, Guarantor may, in its sole
discretion, make cash contributions to Tenant.
 
(c)           Guarantor shall not be subrogated, and hereby waives and disclaims
any claim or right against Tenant by way of subrogation, exoneration,
contribution, reimbursement, indemnity or otherwise, to any of the rights of
Landlord under the Lease or otherwise, or in the Premises (or any portion
thereof), which may arise by any of the provisions of this Guaranty or by reason
of the performance by Guarantor of any of its Obligations hereunder. Guarantor
shall look solely to Tenant for any recoupment of any payments made or costs or
expenses incurred by Guarantor pursuant to this Guaranty. If any amount shall be
paid to Guarantor on account of such subrogation rights at any time when all of
the Obligations shall not have been paid and performed in full, Guarantor shall
immediately deliver the payment to Landlord for credit against the then
outstanding balance of the matured Obligations.
 
6.             REPRESENTATIONS AND WARRANTIES OF GUARANTOR. Guarantor represents
and warrants that:
 
(a)           Guarantor is a Delaware limited partnership; has all requisite
power and authority to enter into and perform its obligations under this
Guaranty; and this Guaranty is valid and binding upon and enforceable against
Guarantor without the requirement of further action or condition.
 
(b)           The execution, delivery and performance by Guarantor of this
Guaranty does not and will not (i) contravene any applicable Legal Requirements,
the organizational documents of Guarantor, if applicable, any order, writ,
injunction, decree applicable to Guarantor, or any contractual restriction
binding on or affecting Guarantor or any of its properties or assets, or (ii)
result in or require the creation of any lien, security interest or other charge
or encumbrance upon or with respect to any of its properties or assets.
 
(c)           No approval, consent, exemption, authorization or other action by,
or notice to, or filing with, any governmental authority is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, Guarantor of this Guaranty or any other instrument or
agreement required hereunder.
 
(d)          There is no action, suit or proceeding pending or threatened
against or otherwise affecting Guarantor before any court or other governmental
authority or any arbitrator that would, or could reasonably be expected to
materially adversely affect Guarantor’s ability to perform its obligations under
this Guaranty.
 
(e)          Guarantor’s principal place of business as of the date hereof is
__5885 Meadows Rd., Suite 500, Lake Oswego, OR 97035.
 
(f)           Tenant is directly or indirectly owned and controlled by
Guarantor.
 
(g)          Guarantor has derived or expects to derive financial and other
advantages and benefits directly or indirectly, from the making of the Lease and
the payment and
 

7

 

 

 
performance of the Obligations. Guarantor hereby acknowledges that Landlord will
be relying upon Guarantor’s guarantee, representations, warranties and covenants
contained herein.
 
(h)           All reports, statements (financial or otherwise), certificates and
other data furnished by or on behalf of Guarantor to Landlord in connection with
this Guaranty or the Lease are: true and correct, in all material respects, as
of the applicable date or period provided therein; and fairly represent the
financial condition of Guarantor as of the respective date thereof.
 
7.            NOTICES. Any consents, notices, demands, requests, approvals or
other communications given under this Guaranty shall be in writing and shall be
given as provided in the Lease, as follows or to such other addresses as either
Landlord or Guarantor may designate by notice given to the other in accordance
with the provisions of this Section 7:
 
If to Guarantor:
If to Landlord:
   
c/o – Holiday Retirement
5885 Meadows Rd., Suite 500
Lake Oswego, OR 97035
Attn: General Counsel
c/o Fortress Investment Group LLC
1345 Avenue of the Americas, 46th Floor
New York, NY 10105
Telephone: (212) 798-6100
Attention: Jonathan Brown

 
With a copy to:
With a copy to:
   
c/o Fortress Investment Group LLC
1345 Avenue of the Americas
New York, New York 10105
Attn: Cameron MacDougall
Tel: (212) 479-1522
Email: cmacdougall@fortress.com
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York NY 10006
Attention: Donald A. Stern
Telephone: (212) 225-2640
Email: dstern@cgsh.com

 
With a copy to:
 
 
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attn: Neil Rock
Tel: (212) 735-3787
Fax: (917) 777-3787
Email: neil.rock@skadden.com
 

 
8.            CONSENT TO JURISDICTION. Guarantor hereby (a) consents and submits
to the jurisdiction of the courts of the State of Texas and the federal courts
sitting in the State of Texas with respect to any dispute arising, directly or
indirectly, out of this Guaranty, (b) waives any objections which the
undersigned may have to the laying of venue in any such suit, action or
proceeding in either such court, (c) agrees to join Landlord in any petition for
removal to either such court, and (d) irrevocably designates and appoints Tenant
as its authorized agent to accept
 

8

 

 

 
and acknowledge on its behalf service of process with respect to any disputes
arising, directly or indirectly, out of this Guaranty. The undersigned hereby
acknowledges and agrees that Landlord may obtain personal jurisdiction and
perfect service of process through Tenant as the undersigned agent, or by any
other means now or hereafter permitted by applicable law. Nothing above shall
limit Landlord’s choice of forum for purposes of enforcing this Guaranty.
 
9.            CERTAIN ADDITIONAL COVENANTS.
 
(a)           Financial Deliveries.
 
(i)            Guarantor shall deliver the information described in Schedule 3
to Landlord.
 
(ii)           Upon the delivery of any financial information by or on behalf of
Guarantor pursuant to this Section 9 from time to time during the Lease Term,
Guarantor shall be deemed (unless Guarantor specifically states otherwise in
writing) to automatically represent and warrant to Landlord that the financial
information delivered to Landlord is true, accurate and complete in all material
respects, presents fairly the results of operations of Guarantor for the
respective periods covered thereby and reflects accurately the books and records
of account of Guarantor as of such dates and for such periods in all material
respects.
 
(b)           Disclosure. Guarantor agrees that any financial statements of
Guarantor and, if applicable, its Consolidated Subsidiaries required to be
delivered to Landlord may (subject to the restrictions in Article 27 of the
Lease which shall be deemed to extend to information provided by, and relating
to, Guarantor), without the prior consent of, or notice to, Guarantor, be
included and disclosed, to the extent required by applicable law, regulation or
stock exchange rule, in offering memoranda or prospectuses, or similar
publications in connection with syndications, private placements or public
offerings of Landlord’s (or the entities directly or indirectly controlling
Landlord) securities or interests, and in any registration statement, report or
other document permitted or required to be filed under applicable federal and
state laws, including those of any successor to Landlord. Guarantor agrees to
provide such other reasonable financial and other information necessary to
facilitate a private placement or a public offering or to satisfy the SEC or
regulatory disclosure requirements. Guarantor agrees to use commercially
reasonable efforts to cause its independent auditors, at Landlord’s cost, to
consent, in a timely manner, to the inclusion of their audit report issued with
respect to such financial statements in any registration statement or other
filing under federal and state laws and to provide the underwriters
participating in any offering of securities or interests of Landlord (or the
entities directly or indirectly controlling Landlord) with a standard
accountant’s “comfort” letter with regard to the financial information of
Guarantor and, if applicable, its Consolidated Subsidiaries included or
incorporated by reference into any prospectus or other offering document.
 
(c)           Review Right. Landlord shall have the right, from time to time
during normal business hours after not less than five (5) Business Days prior
written notice to Guarantor, itself or through any attorney, accountant or other
agent or representative retained by Landlord (“Landlord’s Representatives”), to
examine and audit all financial and other records and pertinent corporate
documents of Guarantor at the office of Guarantor or such other Person that
 

9

 

 

 
maintains such records and documents. Guarantor hereby agrees to reasonably
cooperate with any such examination or audit; provided, however, the cost of
such examination or audit shall be borne by Landlord.
 
(d)           Assignment; Sale of Assets; Change in Control. Without the prior
consent of Landlord, which consent may be withheld or granted in Landlord’s sole
discretion, Guarantor shall not assign (whether directly or indirectly), in
whole or in part, this Guaranty or any obligation hereunder or, through one or
more step transactions or tiered transactions, do, or permit to be done, any
Transfer except as expressly allowed by the Lease. Upon the consummation of (i)
a Transfer that is not prohibited by the terms of the Lease and (ii) the
contemporaneous delivery of a substitute guaranty with respect to the
transferred Obligations as contemplated by the terms of the Lease, the Guarantor
with respect to the tenant Transferring the interests shall be immediately
released from (A) the performance or observance of all or any portion of any of
the agreements, covenants, terms or conditions contained in this Guaranty as
they relate to the applicable interest or interests being Transferred, as
applicable, and (B) its obligation to comply with the covenants contained in
Section 10 of this Guaranty (provided, in the case of this subsection (B), one
or more Guarantors that satisfy the financial covenants in Section 10 (as
applicable), guarantee the obligations of the tenants following the Transfer of
the Lease, with respect to all of the Premises), in each case, without the need
for any further action on behalf of the parties hereto. In connection with any
such release, upon written request by Guarantor, Landlord shall deliver to
Guarantor such evidence as is reasonably requested to evidence such release.
 
(e)           Payment Method; Default Interest. Guarantor shall make any
payments due hereunder in immediately available funds by wire transfer to
Landlord’s bank account as notified by Landlord, unless Landlord agrees to
another method of payment of immediately available funds. If Guarantor does not
pay an amount due hereunder on its due date, Guarantor shall pay, on demand,
interest at the Overdue Rate on the amount due for a period ending on the full
payment of such amount, including the day of repayment, whether before or after
any judgment or award, to the extent permitted under applicable law.
 
10.           FINANCIAL COVENANTS. Until the payment and performance in full of
the Obligations:
 
(a)           Subject to Section 10(b), (i) Guarantor shall maintain, at a
minimum, the Net Worth or Market Capitalization (as applicable) and Fixed Charge
Coverage Ratio and, at a maximum, the Leverage Ratio (each as defined on Exhibit
A attached hereto) set forth on Schedule 1(a) attached hereto. The Net Worth,
Fixed Charge Coverage Ratio and Leverage Ratio of Guarantor shall be measured as
of the last day of each calendar quarter and such calculations shall be
delivered to Landlord in accordance with Section 9 and Schedule 3. Guarantor
hereby represents and warrants that its Net Worth and Fixed Charge Coverage
Ratio meet or exceed the levels reflected in Schedule 1(a), and its Leverage
Ratio is less than or equal to the levels reflected on Schedule 1(a).
 
(b)           Unless and until a Material Event shall occur, if Guarantor
becomes or is a Publicly Traded Company with a Market Capitalization (each as
defined on Exhibit A attached hereto) in excess of Five Hundred Million Dollars
($500,000,000) at the time such Guarantor
 

10

 

 

 
becomes a party to this Guaranty, then Section 10(a) and Section 10(c) shall not
apply and Guarantor shall maintain, at a minimum, the Fixed Charge Coverage
Ratio set forth on Schedule 1(b) attached hereto. The Fixed Charge Coverage
Ratio shall be measured as of the last day of each calendar quarter and such
calculation of Fixed Charge Coverage Ratio shall be delivered to Landlord in
accordance with Section 9 and Schedule 3. Upon the occurrence of a Material
Event, (i) if Guarantor is a Publicly Traded Company with a Market
Capitalization in excess of Five Hundred Million Dollars ($500,000,000), as
measured immediately after such Material Event, then this Section 10(b) shall
continue to apply; or (ii) if Guarantor is not a Publicly Traded Company with a
Market Capitalization in excess of Five Hundred Million Dollars ($500,000,000),
as measured immediately after such Material Event, then Section 10(a) shall
immediately apply to such Guarantor.
 
(c)           At no time shall Guarantor guaranty (or enter into a keepwell or
similar instrument), permit any assets of Guarantor to serve as security or
collateral for, or otherwise provide any form of credit support for, any
indebtedness or other obligations of any person or entity which is not a
wholly-owned and controlled, direct or indirect subsidiary of Guarantor.
 
11.           MISCELLANEOUS.
 
(a)           Guarantor further agrees that Landlord may, without notice, assign
this Guaranty in whole or in part. If Landlord disposes of its interest in the
Lease, “Landlord,” as used in this Guaranty, shall mean Landlord’s successors
and assigns.
 
(b)           Guarantor promises to pay all costs of collection or enforcement
incurred by Landlord in exercising any remedies provided for in the Lease or
this Guaranty whether at law or in equity. If any legal action or proceeding is
commenced to interpret or enforce the terms of, or obligations arising out of,
this Guaranty, or to recover damages for the breach thereof, the party
prevailing in any such action or proceedings shall be entitled to recover from
the non-prevailing party all attorneys’ fees and reasonable costs and expenses
incurred by the prevailing party. As used herein, “attorneys’ fees” shall mean
the fees and expenses of counsel to the parties hereto, which may include
printing, photocopying, duplicating and other expenses, air freight charges, and
fees billed for law clerks, paralegals, librarians and others not admitted to
the bar but performing services under the supervision of an attorney. The term
“attorneys’ fees” shall also include, without limitation, all such fees and
expenses incurred with respect to appeals, arbitrations and bankruptcy
proceedings.
 
(c)           Guarantor shall, from time to time within ten (10) days after
receipt of Landlord’s request, but not more than two (2) times in any given
fiscal year, execute, acknowledge and deliver to Landlord a statement certifying
that this Guaranty is unmodified and in full force and effect (or if there have
been modifications, that the same is in full force and effect as modified and
stating such modifications). Such certificate may be relied upon by any
prospective purchaser, lessor or lender of all or a portion of the Premises (or
any portion thereof).
 
(d)           If any portion of this Guaranty shall be deemed invalid,
unenforceable or illegal for any reason, such invalidity, unenforceability or
illegality shall not affect the balance of this Guaranty, which shall remain in
full force and effect to the maximum permitted extent.
 

11

 

 

 
(e)          The provisions, covenants and guaranties of this Guaranty shall be
binding upon Guarantor and its heirs, successors, legal representatives and
assigns, and shall inure to the benefit of Landlord and its successors and
assigns, and shall not be deemed waived or modified unless such waiver or
modification is specifically set forth in writing, executed by Landlord or its
successors and assigns, and delivered to Guarantor.
 
(f)           Whenever the words “include”, “includes”, or “including” are used
in this Guaranty, they shall be deemed to be followed by the words “without
limitation”, and, whenever the circumstances or the context requires, the
singular shall be construed as the plural, the masculine shall be construed as
the feminine and/or the neuter and vice versa. This Guaranty shall be
interpreted and enforced without the aid of any canon, custom or rule of law
requiring or suggesting construction against the party drafting or causing the
drafting of the provision in question.
 
(g)           Each of the rights and remedies herein provided are cumulative and
not exclusive of any rights or remedies provided by law or in the Lease or this
Guaranty.
 
(h)           The provisions of this Guaranty shall be governed by and
interpreted solely in accordance with the internal laws of the State of Texas,
without giving effect to the principles of conflicts of law.
 
(i)           The execution of this Guaranty prior to execution of the Lease
shall not invalidate this Guaranty or lessen the Obligations of Guarantor
hereunder.
 
(j)           The Recitals set forth above are hereby incorporated by this
reference and made a part of this Guaranty. Guarantor hereby represents and
warrants that the Recitals are true and correct.
 
(k)          Guarantor hereby acknowledges and agrees to be bound by the
restrictive covenants set forth in Article 26 to the Lease.
 
(l)           Notwithstanding anything to the contrary herein, if Landlord
exercises its rights under Article 28 of the Lease and requires Tenant to
execute a Severed Lease, contemporaneously with the execution of any Severed
Lease, Guarantor shall execute a new guaranty for each of the Lease and each
Severed Lease, pursuant to which Guarantor shall separately guaranty Tenant’s
obligations under the Lease (as amended) and each Severed Lease on the same
terms and to the same extent as Tenant’s obligations under the Lease are
guaranteed by Guarantor pursuant to this Guaranty, and thereupon, this Guaranty
shall be automatically be deemed terminated and of no further force or effect
 
[Signature Page Follows]
 

12

 

 

 
IN WITNESS WHEREOF, Guarantor and Landlord have executed this Guaranty as of the
day and year first above written.
 

 
GUARANTOR:
          Holiday AL Holdings LP, a Delaware
limited partnership            
 
 
By:
Holiday AL Holdings GP LLC, its       General Partner  

       
 
By:
     /s/ Scott Shanaberger        Name: Scott Shanaberger     Title: Chief
Financial Officer  

 
Signature Pages to the NCT I Master Lease Guaranty
 

 

 

 

 
Executed by Landlord for the purpose of Section 11(1):
 

 
LANDLORD:
     
NIC 12 ARLINGTON PLAZA OWNER LLC
 
NIC 12 BLAIR HOUSE OWNER LLC
 
NIC 12 BLUE WATER LODGE OWNER LLC
 
NIC 12 BRIARCREST ESTATES OWNER LLC
 
NIC 12 CHATEAU RIDGELAND OWNER LLC
 
NIC 12 CHERRY LAUREL OWNER LLC
 
NIC 12 COLONIAL HARBOR OWNER LLC
 
NIC 12 COUNTRY SQUIRE OWNER LLC
 
NIC 12 COURTYARD AT LAKEWOOD OWNER LLC
 
NIC 12 DESOTO BEACH CLUB OWNER LLC
 
NIC 12 EL DORADO OWNER LLC
 
NIC 12 ESSEX HOUSE OWNER LLC
 
NIC 12 FLEMING POINT OWNER LLC
 
NIC 12 GRASSLANDS ESTATES OWNER LLC
 
NIC 12 GREELEY PLACE OWNER LLC
 
NIC 12 GRIZZLY PEAK OWNER LLC
 
NIC 12 JACKSON OAKS OWNER LLC
 
NIC 12 MAPLE DOWNS OWNER LLC
 
NIC 12 PARKWOOD ESTATES OWNER LLC
 
NIC 12 PIONEER VALLEY LODGE OWNER LLC
 
NIC 12 REGENCY RESIDENCE OWNER LLC
 
NIC 12 SIMI HILLS OWNER LLC
 
NIC 12 STONEYBROOK LODGE OWNER LLC
 
NIC 12 SUMMERFIELD ESTATES OWNER LLC
 
NIC 12 VENTURA PLACE OWNER LLC,
 
each a Delaware limited liability company

 
 
By:
/s/ Andrew White      Name: Andrew White      Title: Chief Executive Officer,
President and Secretary

 
Signature Pages to the NCT I Master Lease Guaranty
 

 

 

 

 
EXHIBIT A
 
CERTAIN DEFINED TERMS
 
As used in Section 10 of this Guaranty, the following terms shall have the
meanings set forth below:
 
“Acquisition” means, by any Person, the purchase or acquisition by such Person
of any Capital Stock in another Person or any asset of another Person, whether
or not involving a merger or consolidation with such other Person.
 
“Annualized” means, with respect to an amount, (a) such amount, divided by (b)
the number of calendar quarters in such period, multiplied by (c) four.
 
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP and in the reasonable judgment of such Person, is required to be
accounted for as a capital lease on the balance sheet of that Person.
 
“Capital Stock” shall mean, with respect to any entity, any capital stock
(including preferred stock), shares, interests, participation or other ownership
interests (however designated) of such entity and any rights (other than debt
securities convertible into or exchangeable for capital stock), warrants or
options to purchase any thereof; provided, however, that leases of real property
that provide for contingent rent based on the financial performance of the
tenant shall not be deemed to be Capital Stock.
 
“Consolidated EBITDAR” means, for any period, for Guarantor and, if applicable,
its Consolidated Subsidiaries determined on a consolidated basis, Consolidated
Net Income for such period, plus without duplication, to the extent deducted in
determining Consolidated Net Income, the sum for such period of (i) amortization
and depreciation expense, (ii) provision for income taxes (including provision
for deferred taxes not payable currently), (iii) Consolidated Interest Expense,
(iv) Rent Expense, (v) non-cash charges as are reasonably acceptable to
Landlord, and (vi) non-recurring income and expenses as are reasonably
acceptable to Landlord; but, excluding, for purposes hereof, to the extent
included in determining Consolidated Net Income for such period, the amount of
interest income as determined for such period in conformity with GAAP.
 
“Consolidated Fixed Charges” means, for Guarantor and its Consolidated
Subsidiaries determined on a consolidated basis, for a particular period, the
following determined in accordance with GAAP: the sum of the scheduled and
mandatory amortization of Debt (but without double counting) during such period
plus Consolidated Interest Expense and Rent Expense for such period.
 
“Consolidated Interest Expense” means, for a given period, all interest expense
for Guarantor and its Consolidated Subsidiaries during such period determined on
a consolidated basis for such period in accordance with GAAP, including the
interest component under Capital Leases (and also including, to the extent
required under GAAP, the implied interest component under a securitization), any
accrued but unpaid interest, capitalized interest, and all current payments due
under Interest Rate Protection Agreements by Guarantor and its Consolidated
 
Exhibit A
 

 

 

 

 
Subsidiaries determined on a consolidated basis (net of payments to such parties
by any counter party thereunder, but excluding the amortization of any deferred
financing fees.
 
“Consolidated Net Income” means, for any given period, the net income or loss of
Guarantor and its Consolidated Subsidiaries during such period (including net
income or net loss attributable to non-controlling interests) determined on a
consolidated basis for such period in accordance with GAAP; provided that there
shall be excluded from such determination of net income or loss (i) adjustments
for straight-line rent accounting, (ii) the income or loss of any Person (other
than the Consolidated Subsidiaries) in which Guarantor or any of its
Consolidated Subsidiaries has an equity investment or comparable interest,
except to the extent of the amount of dividends or other distributions actually
received by Guarantor or any Consolidated Subsidiary in cash on a non-contingent
basis, without any obligation to return such dividend or distribution by the
Guarantor or any Consolidated Subsidiary, (iii) income or loss of a Person
accrued prior to the date it becomes a Consolidated Subsidiary or is merged or
consolidated with or such Person’s assets are acquired by Guarantor or any of
its Consolidated Subsidiaries and (iv) any after tax gains or losses
attributable to sales of non-current assets out of the ordinary course of
business and write-downs of non-current assets in anticipation of losses to the
extent they have decreased net income.
 
“Consolidated Subsidiary” shall mean, with respect to Guarantor, any subsidiary
or other entity the accounts of which would be consolidated with those of
Guarantor in its consolidated financial statements if such statements were
prepared as of such date.
 
“Cumulative Straight-line Rent” shall mean the sum of all non-cash straight-line
rent adjustments made by Guarantor or its Consolidated Subsidiaries, whether
made before or after the date hereof, but only to the extent such adjustments
remain directly reflected as an asset or as a liability on the balance sheet of
Guarantor as of the applicable date of calculation.
 
“Debt” means, for Guarantor or any of its Consolidated Subsidiaries, without
duplication, any indebtedness of Guarantor or any of its Consolidated
Subsidiaries, whether or not contingent, in respect of: (i) borrowed money as
evidenced by bonds, notes, debentures or similar instruments; (ii) indebtedness
for borrowed money secured by any encumbrance existing on property owned by
Guarantor or its Consolidated Subsidiaries, to the extent of the lesser of (x)
the amount of indebtedness so secured or (y) the fair market value of the
property subject to such encumbrance; (iii) all reimbursement obligations in
connection with any letters of credit or amounts representing the balance
deferred and unpaid of the purchase price of any property or services, except
any such balance that constitutes an accrued expense, trade payable, conditional
sale obligation or obligation under any title retention agreement; (iv) all net
obligations of such Person under any Interest Rate Protection Agreement valued
in accordance with GAAP; (v) all obligations in respect of any preferred equity
to the extent payments are being made thereon; (vi) indebtedness of any
partnership or joint venture or other similar entity in which such Person is a
general partner or joint venturer and, as such, has personal liability for such
obligations, but only if and to the extent there is recourse to such Person for
payment thereof; (vii) any obligations of Guarantor and its Consolidated
Subsidiaries with respect to redemption, repayment or other repurchase of any
Equity Interest or the principal amount of any subordinated Debt (regardless of
whether interest or principal is then-currently payable with respect thereto);
(viii) any lease of property by Guarantor or any of its Consolidated
Subsidiaries as lessee which is reflected as a
 
Exhibit A
 

 

 

 

 
capital lease obligation on the consolidated balance sheet of Guarantor or its
Consolidated Subsidiaries; to the extent, in the case of items of indebtedness
under clauses (i) through (viii) above, that any such items would appear as a
liability on Guarantor’s or its Consolidated Subsidiaries’ consolidated balance
sheet in accordance with GAAP; or (ix) the liquidation preference of any Equity
Interest of Guarantor or any shares of preferred stock of any of its
Consolidated Subsidiaries to the extent payments are being made thereon.
 
“Equity Interest” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
 
“Fixed Charge Coverage Ratio” means, for Guarantor for the trailing twelve (12)
consecutive month period ending as of any date of determination, (i) the
Consolidated EBITDAR for such period, divided by (ii) the sum of the
Consolidated Fixed Charges for such period. For purposes of computing the Fixed
Charge Coverage Ratio, Consolidated EBITDAR and Consolidated Fixed Charges shall
be normalized on a Pro Forma Basis for any acquisitions and/or divestitures
and/or refinancings and/or debt repayments occurring during each fiscal quarter.
 
“Interest Rate Protection Agreements” means any interest rate swap agreement,
interest rate cap agreement, synthetic cap, collar or floor or other financial
agreement or arrangement designed to protect Guarantor or any Consolidated
Subsidiary against fluctuations in interest rates or to reduce the effect of any
such fluctuations.
 
“Leverage Ratio” shall mean as of any date of determination, for Guarantor and
its Consolidated Subsidiaries determined on a consolidated basis, the ratio of
(a) the sum of (i) Debt (excluding reimbursement obligations in connection with
any undrawn letters of credit to the extent included in Debt) and (ii) Rent
Expense for the Trailing Four Quarter Period ending on such date multiplied by
ten (10), to (b) Consolidated EBITDAR for the Trailing Four Quarter Period
ending on such date. For purposes of calculating the foregoing ratio, asset
dispositions, refinancings, debt repayments or Acquisitions which have occurred
during such period shall be included on a Pro Forma Basis.
 
“Market Capitalization” means the Market Price of Guarantor’s Publicly Traded
Capital Stock currently outstanding multiplied by the number of such shares. For
purposes of this definition, the number of shares of Guarantor’s Publicly Traded
Capital Stock currently outstanding shall not include any shares held (a) by any
subsidiary of Guarantor; or (b) by Guarantor as treasury stock or otherwise.
 
“Market Price” means, on any date, the closing sale price per share of
Guarantor’s Publicly Traded Capital Stock on such date on the New York Stock
Exchange or another registered national stock exchange on which Guarantor’s
Publicly Traded Capital Stock is then listed, or if there is no such price on
such date, then the closing sale price on such exchange or quotation system on
the date nearest preceding such date.
 
“Material Event” means (a) any transaction or series, step or tiered
transactions, including, but not limited to the Transfer of any stock,
partnership, membership or other direct or
 
Exhibit A
 

 

 

 

 
indirect equity interests of Guarantor or any Person or group of Persons
Controlling Guarantor, that involve or effectively result in (without regard,
for example, to the form or direction of transaction or name or form of any
successor entity/ies) (1) a change in Control of Guarantor or in such
Controlling Person or Persons; or (2) the Transfer of any of the assets of
Guarantor or its Consolidated Subsidiaries if the Net Worth of Guarantor
immediately following such transaction is not at least equal to Seventy-Five
Percent (75%) of the Net Worth of Guarantor immediately prior to such
transaction; or (b) any transaction or series, step or tiered transactions that
results in the Guarantor no longer being a Publicly Traded Company.
 
“Net Worth” means, as of the date of this Agreement (if applicable, on a Pro
Forma Basis reflecting the repayment of $235,000,000 of the Outstanding Debt (as
defined in the Purchase Agreement) on such date) and any subsequent date of
determination, for Guarantor and, if applicable, its Consolidated Subsidiaries
determined on a consolidated basis, an amount equal to the book value of
Guarantor’s assets as of such date, plus (a) (i) accumulated depreciation and
(ii) the Cumulative Straight-line Rent (to the extent reflected as a liability
on the balance sheet of Guarantor as of the applicable date of calculation),
minus (b) (i) the liabilities of Guarantor as of such date, (ii) the total
intangible assets (excluding resident lease intangibles) of Guarantor as of such
date, and (iii) the Cumulative Straight-line Rent (to the extent reflected as an
asset on the balance sheet of Guarantor as of the applicable date of
calculation), each as determined in accordance with GAAP.
 
“Pro Forma Basis” means, for purposes of determining compliance with any
financial covenant hereunder, that the subject transaction shall be deemed to
have occurred as of the first day of the applicable period ending on the last
day of the applicable period for which financial performance is being measured.
Further, for purposes of making calculations on a “Pro Forma Basis” hereunder,
(i) in the case of an asset disposition or repayment of debt, (A) income
statement items (whether positive or negative) attributable to the property,
entities or business units that are the subject of such asset disposition shall
be excluded to the extent relating to any period prior to the actual date of the
subject transaction, and (B) Debt paid or retired in connection with the subject
transaction shall be deemed to have been paid and retired as of the first day of
the applicable period; and (ii) in the case of an Acquisition, (A) income
statement items (whether positive or negative) attributable to the property,
entities or business units that are the subject of such Acquisition shall be
included to the extent relating to any period prior to the actual date of the
subject transaction, and (B) Debt incurred in connection with the subject
transaction shall be deemed to have been incurred as of the first day of the
applicable period (and interest expense shall be imputed for the applicable
period utilizing the actual interest rates thereunder or, if actual rates are
not ascertainable, assuming prevailing interest rates included in the income
statements shall be eliminated).
 
“Publicly Traded Capital Stock” means Capital Stock which is (i) registered
under the Securities Exchange Act of 1934, as amended, and (ii) listed on the
New York Stock Exchange or traded on the NASDAQ Stock Market.
 
“Publicly Traded Company” means a company with Publicly Traded Capital Stock.
 
“Quarter” means calendar quarter.
 
Exhibit A
 

 

 

 

 
“Rent Expense” means rent expense computed under and in accordance with GAAP,
exclusive of any non-cash adjustment under GAAP for the straight lining of rent.
 
“Trailing Four Quarter Period” shall mean with respect to a date, the period of
four consecutive Quarters ended on such date or the end of the Quarter most
immediately preceding such date.
 
Exhibit A
 

 

 

 

 
SCHEDULE 1(a)
 
FINANCIAL COVENANTS
 
Fixed Charge Coverage Ratio:    1.10x
 
Leverage Ratio:  10x
 
Net Worth: $150,000,000
 
Schedule 1
 

 

 

 


 
SCHEDULE 1(b)
 
FINANCIAL COVENANTS
 
Fixed Charge Coverage Ratio: 1.05x
 
Schedule 1
 

 

 

 


SCHEDULE 2
 
LOCATIONS
 
Facility
Address
City
State
Arlington Plaza
6801 W Poly Webb Road
Arlington
TX
Blair House
1200 East College Avenue
Normal
IL
Blue Water Lodge
2840 Keewahdin Road
Fort Gratiot
MI
Briarcrest Estates
14525 Clayton Road
Ballwin
MO
Chateau Ridgeland
745 S Pear Orchard Road
Ridgeland
MS
Cherry Laurel
1009 Concord Road
Tallahassee
FL
Colonial Harbor
2405 Ft. Eustis Blvd.
Yorktown
VA
Country Squire
1602 Buckingham Street
St. Joseph
MO
Courtyard at Lakewood
7100 W 13th Avenue
Lakewood
CO
Desoto Beach Club
5201 Desoto Rd.
Sarasota
FL
El Dorado
714 W Arapaho Road
Richardson
TX
Essex House
20 N. 12th St.
Lemoyne
PA
Fleming Point
720 Latta Rd.
Greece
NY
Grasslands Estates
10665 W. 13th St. N
Wichita
KS
Greeley Place
1051 6th Street
Greeley
CO
Grizzly Peak
3600 American Way
Missoula
MT
Jackson Oaks
2500 Marshall Avenue
Paducah
KY
Maple Downs
7220 Genesee St. E.
Fayetteville
NY
Parkwood Estates
2201 South Lemay Avenue
Fort Collins
CO
Pioneer Valley Lodge
2351 N 400 E
North Logan
UT
Regency Residence
6711 Embassy Boulevard
Port Richey
FL
Simi Hills
950 Sunset Garden Lane
Simi Valley
CA
Stoneybrook Lodge
4700 SW Hollyhock Circle
Corvallis
OR
Summerfield Estates
9133 Baird Road
Shreveport
LA
Ventura Place
3026 54th Street
Lubbock
TX

 

 

 

 
SCHEDULE 3
 
FINANCIAL INFORMATION
 
 (1)            Financial Reports: No later than 50 days after the Commencement
Date, Guarantor shall deliver to Landlord audited financial statements with
footnotes including footnotes with respect to the Guarantor for the period prior
to the Commencement Date certified in a manner reasonably acceptable to Landlord
by independent certified public accountants of recognized standing.
 
 (2)            Quarterly Financial Reports: No later than 30 days after the end
of each calendar quarter (or 50 days with respect to the last calendar quarter
of each year), Guarantor shall deliver to Landlord unaudited financial
statements prepared for the applicable quarter with respect to Guarantor,
including:
 
 
(a)
a balance sheet and operating statement as of the end of such quarter;

 
 
(b)
related statements of income;

 
 
(c)
calculation of Net Worth, Fixed Charge Coverage Ratio and Leverage Ratio;

 
 
(d)
an Officer’s Certificate executed and delivered by the Chief Executive Officer
or Chief Financial Officer of Guarantor, certifying that the foregoing are true
and correct and were prepared in accordance with GAAP, applied on a consistent
basis, subject to changes resulting from audit and normal year-end audit
adjustments; and

 
 
(e)
such other information regarding Guarantor or Tenant as may be reasonably
required to be disclosed by (i) operation of law, rule, regulation or legal
process, (ii) the adoption of any accounting standards or principles, (iii) any
change in any of the foregoing, (iv) any change in the interpretation or
administration thereof by any governmental authority, accounting standards or
oversight board or comparable agency or authority charged with the
interpretation or administration thereof, or (v) compliance with any request or
directive (whether or not having the force of law) of any such regulatory
authority or agency, to a governmental authority or agency such as the Internal
Revenue Service or the Securities and Exchange Commission, or a stock exchange
such as the New York Stock Exchange, in each case in form and substance
reasonably acceptable to the Landlord.

 
 (3)            Annual Financial Reports: No later than 50 days after the end of
each calendar year, Guarantor shall deliver to Landlord audited financial
statements including footnotes prepared for the applicable calendar year with
respect to Guarantor, including:
 
 
(a)
a balance sheet and operating statement as of the end of such calendar year;

 
 
(b)
related statements of income;

 
 
(c)
calculation of Net Worth, Fixed Charge Coverage Ratio and Leverage Ratio;

 

 

 

 

 
 
(d)
an Officer’s Certificate executed and delivered by the Chief Executive Officer
or Chief Financial Officer of Guarantor, certifying that the foregoing are true
and correct and were prepared in accordance with GAAP, applied on a consistent
basis, subject to changes resulting from audit and normal year-end audit
adjustments; and

 
 
(e)
such other information regarding Guarantor or Tenant as may be reasonably
required to be disclosed by (i) operation of law, rule, regulation or legal
process, (ii) the adoption of any accounting standards or principles, (iii) any
change in any of the foregoing, (iv) any change in the interpretation or
administration thereof by any governmental authority, accounting standards or
oversight board or comparable agency or authority charged with the
interpretation or administration thereof, or (v) compliance with any request or
directive (whether or not having the force of law) of any such regulatory
authority or agency, to a governmental authority or agency such as the Internal
Revenue Service or the Securities and Exchange Commission, or a stock exchange
such as the New York Stock Exchange, in each case in form and substance
reasonably acceptable to the Landlord.

 

 

 

 